

117 S2454 IS: Water Reuse and Resiliency Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2454IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Padilla (for himself, Mrs. Feinstein, and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to reauthorize the pilot program for alternative water source projects, and for other purposes.1.Short titleThis Act may be cited as the Water Reuse and Resiliency Act of 2021.2.Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended—(1)in subsection (b), in the heading, by striking In General and inserting Establishment;(2)in subsection (d)—(A)in paragraph (1), by inserting construction before funds;(B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2);(3)by striking subsection (e);(4)in subsection (i)—(A)in the matter preceding paragraph (1), by striking , the following definitions apply; and(B)in paragraph (1), in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater or by treating wastewater or stormwater for groundwater recharge, potable reuse, or other purposes;(5)in subsection (j)—(A)in the first sentence, by striking There is and inserting the following:(1)In generalThere is;(B)in paragraph (1) (as so designated), by striking a total of $75,000,000 for fiscal years 2002 through 2004. Such sums shall and inserting $200,000,000 for each of fiscal years 2022 through 2026, to; and(C)by adding at the end the following:(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.; and(6)by redesignating subsections (b), (c), (d), (i), and (j) as subsections (c), (d), (e), (b), and (i), respectively, and moving those subsections so as to appear in alphabetical order. 